IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 87 MM 2017
                                          :
                  Respondent              :
                                          :
                                          :
           v.                             :
                                          :
                                          :
FRANK JAMES CAPOZZI SR.,                  :
                                          :
                  Petitioner              :

                                     ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2017, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Review and Extraordinary Relief” is

DENIED.